Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election by Original Presentation
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Newly submitted Claims 23-42 are directed to an invention that is independent or distinct from the invention previously claimed for the following reasons: 
	I. Previous Claims 23-42 includes the following elements which are distinct in scope from current Claims 23-42: 
(a) determining based on the electronic social networking information corresponding to the second user accessed from the host server, and using the at least one processor, that a portion of a contact list of the second user is electronically and remotely accessible to the first user based on a composite access type associated with the generated composite category; 
(i) that a portion of a contact list of the second user is electronically and remotely accessible to the first user is not determined based on the above cited criteria is not presented in the new/amended claims
	(ii) an indication that there is an association between a composite access 
type and the generated composite category is not presented in the new/amended 
claims
	II. Current Claims 23-42, includes the following elements which are distinct in scope from previous Claims 23-42: 

(b) receive a second user profile including a contact list (including third user contact information); 
(c) receive relationship information between the first and second user including both an indirect and a direct descriptor;
(d) each relationship descriptor is associated with one or more categories;
(e) assigning either the direct or indirect descriptor to an interconnection of the client systems of the users;
(f) assigning categories to the interconnection of the systems
(g) providing instruction for accessing content stored on the client systems
The Examiner asserts that the new amended and/or added claims, including the dependent claims, are directed towards a different invention.  Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined. In other words, the applicant has no claims remaining that read on the elected invention, which also results in a non-responsive amendment. See MPEP § 819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Claims 23-42 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Applicant is advised that the restricted claims are not entered and any responses should be made from the last filed and considered set of claims and remarks (8/19/2020).
Additional Notes Regarding Claim Scope and Interpretation:
	After multiple reviews of the claims, Examiner has determined that the invention was shifted due to the removal of the above cited determining step.  Although the reinstated “generating an instruction” step that follows that element includes a reference to “portion of the contact list” and “access type”, these items are presented with no antecedent basis.  The multiple antecedent basis issues and possible missing steps (such as the linking of the instructions generated and the activities the instructions perform to the other claim elements) renders it difficult to fully determine the claim scope of the those elements and therefore the amended claims in general.  Therefore, under broadest reasonable interpretation, Examiner believes that the removed “determining” step would be mutually exclusive to the newly added steps/elements in the amended claims and potentially require a different prior art search.
	Examiner believes that if Applicant simply reinstates the determining step (“determining based on the electronic social networking information corresponding to the second user accessed from the host server, and using the at least one processor, that a portion of a contact list of the second user is electronically and remotely accessible to the first user based on a composite access type associated with the generated composite category”) before the generating an instruction step (“generating an instruction to transmit information associated with the portion of the contact list to the device of the first user, the information instructing the device to: (i) present the contact list portion to the first user and (ii) enable the first user to at least read or modify the presented contact list portion in accordance with the composite access type.“) this would remedy the above issues and render the claim to be further limited rather than shifted to a different, distinct invention.  Also, this would avoid the possible 112 issues discussed above (such as missing antecedents and possible missing steps).  Applicant is advised that 112(a) and 112(b) issues were not necessarily considered for the other elements in the claim at this time.
Additionally, Examiner emphasizes that the removed determining step (as cited above) and the generating instruction step (as cited above), in combination, represent the main focus of allowable subject matter (see application history and related continuity applications for further detail), and therefore reinstating the generating step may also help to prevent potential application of prior art in future office actions.  It is noted that a full consideration of whether or not prior art would need to be added has not been made at this time, but Examiner believes, based on the current review, that it is likely.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached at 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S./
Examiner, Art Unit 3629
July 30, 2021



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624